DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 08/20/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: semiconductor substrate having a scribe lane defined

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub 2006/0012012; hereinafter Wang) and Uehling et al. (PG Pub 2013/0299947; hereinafter Uehling).

    PNG
    media_image1.png
    262
    638
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 5 provided above, Pelley teaches a method of dicing a semiconductor substrate 102 (see claim limitations below), the method comprising: 
forming a fillet (annotated “fillet” in Fig. 5 above) on at least one side surface (left and right side) of at least one conductive structure 120 on an upper surface of a scribe lane 112,114 of the semiconductor substrate 102 on which a plurality of semiconductor chips 111 are formed (see Fig. 5); and
directing a laser (not shown; para [0023]) to the scribe lane to form a cut Iine along central portions of the scribe lane, the fillet, and the conductive structure (para [0023]), and 
wherein the fillet comprises an insulating material (para [0023]),
Although, Pelley teaches the scribe lane, he does not explicitly teach “forming a test pad on the upper surface of the scribe lane.

    PNG
    media_image2.png
    702
    541
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 2-provided above, Uehling teaches a wafer 100 (para [0006-0027]) comprising: forming a test pad 231 (para [0012]) on an upper surface of a scribe lane 122 (para [0012]) (see Fig. 2).
 In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a test pad on the upper surface of the scribe lane, as taught by Uehling, “to determine potential yield of the wafer 100 and to collect parametric data pertaining to the wafer fabrication process” (para [0013]).
The combination of Pelley and Uehling teach the “fillet”- Pelley is arranged on opposite side surfaces of the test pad 134-Uehling
	Regarding claim 2, refer to the figures cited above, in the combination of Pelley and Uehling, Pelley teaches forming the “fillet” comprises forming the fillet on the at least one side surface (left or right sidewall) of the at least one conductive structure 120 on the cut line (see Fig. 5).  
Regarding claim 4, refer to the figures cited above, in the combination of Pelley and Uehling, Pelley teaches the “fillet” comprises: a lower surface (lower corners) contacting the scribe lane 112, 114; a side surface (lateral sidewalls) extended from the lower surface to make contact with the side surface of 13the conductive structure 120; and a slant upper surface connected between the lower surface and the side surface (see Fig. 5).  
Regarding claim 5, refer to the figures cited above, in the combination of Pelley and Uehling, Pelley teaches the side surface of the “fillet” has an upper end (top corner) substantially coplanar with the side surface of the conductive structure 12.  

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Lee et al. (US Patent No. 9,831,194) teaches structures for a chip.
	b. He et al. (PG Pub 2009/0057842) teaches a selective removal of on-die redistribution interconnect material from a scribe-line region

Allowable Subject Matter
3.	Claims 3 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, removing the scribe lane adjacent to the at least one side surface of the at least one conductive structure to form a receiving groove; and forming the fillet in the receiving groove. 
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, removing the scribe lane adjacent to the at least one side surface of the at least one conductive structure to form a receiving groove; and forming the fillet in the receiving groove. 
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, the side surface of the fillet has an upper end that is lower than the side surface of the conductive structure.  
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 7, the test pad has a side surface electrically connected with the plurality of semiconductor chips. and forming the fillet comprises forming the fillet on side surfaces of the test pad on the cut line.  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, a test line is extended from a lower surface of the test pad and the test line is connected to the plurality of semiconductor chip, and forming the fillet comprises forming the fillet on entire side surfaces of the test pad.    Claim 12 would be allowable, because it depends on allowable claim 18.
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, the at least one conductive structure comprises an alignment key aligning the semiconductor substrate. and forming the fillet comprises forming the fillet on entire side surfaces of the alignment key.    
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, partially removing a lower surface of the semiconductor substrate.    Claim 11 would be allowable, because it depends on allowable claim 10.
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, forming a fillet on at least one side surface of at least one conductive structure on an upper surface of a scribe lane of the semiconductor substrate on which a plurality of semiconductor chips are formed: and directing a laser to the scribe lane to form a cut line along central portions of the scribe lane, the fillet, and the conductive structure, wherein the at least one conductive structure comprises a test element group (TEG) testing the plurality of semiconductor chips..  Claims 14-20 would be allowable, because they depend on allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895